Citation Nr: 1230354	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  The issues on appeal are as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks an increased rating for his service-connected PTSD.  The Veteran's PTSD is rated as 30 percent disabling, effective December 27, 2005.  Service connection is also in effect for neuritis of the facial nerve around the right lip, rated as noncompensably disabling.  

The record reflects that the Veteran was afforded two VA examinations.  The examinations were conducted in June 2007 and in December 2009.  In this case, the Board finds that an additional examination is necessary for two reasons.  First, the Veteran's representative alleged in the Informal Hearing Presentation that the Veteran's symptoms warrant a higher level of disability than that contemplated by his current rating.  Specifically, the representative reported that the Veteran experienced suicidal thoughts, road rage, avoidance, irritability, detachment, nightmares, sleep difficulty, hypervigilance, distrust of others, and exaggerated startle response.  

Second, the Veteran raised the issue of entitlement to a TDIU during the December 2009 VA examination.  After providing proper notice as required by the Veterans Claims Assistance Act, the RO denied the claim.  See May 2010 Rating Decision.  The Veteran has not formally appealed that denial; nonetheless, the Veteran's representative raised the issue again in the Informal Hearing Presentation, and as discussed in the Introduction, the matter is considered part and parcel of the PTSD claim.  See Rice, supra.  The record shows that the Veteran is not working and both the 2009 examination report and TDIU claim suggest that he may be unemployable due, at least in part, to his service-connected PTSD. 

Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD and to ascertain whether his PTSD and other service-connected disability render him unemployable.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also VAOPGCPREC 11-95 (1995).

A review of the record also reflects that the Veteran receives treatment for PTSD through the Muskogee, Oklahoma VA Medical Center (VAMC).  The most recent treatment records contained in the claims file are dated in December 2010.  The Veteran may have received subsequent treatment.  If so, those reports should be obtained and the Veteran should be given an opportunity to identify any other healthcare providers who has treated him for PTSD.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare providers who treated him for his PTSD.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Muskogee, Oklahoma VAMC dated from December 2010 to the present that are not already included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All efforts made should be documented in the claims file.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his PTSD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination report should note said review.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered must be provided.  Following the examination, the examiner should address the following:

a)  Determine the current severity of the Veteran's PTSD.  Describe all symptoms caused by his PTSD, as well as the severity of each symptom.  The examiner should assign a GAF score, as well as an interpretation of the score's meaning.

b)  Describe what type of employment activities would be limited due to PTSD.  Also, the examiner should comment on the type of employment activities which would be limited due to a combination of the PTSD and neuritis of the facial nerve around the right lip.

c)  Provide an opinion as to whether the PTSD singularly, or in combination with neuritis of facial nerve, renders the Veteran unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

3.  After the above development has been completed, the examination report should be reviewed to ensure compliance with the above.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the record.  The AMC/RO's decision should reflect consideration of entitlement to a TDIU in accord with the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  If there is evidence of unemployability due to service-connected disability (including but not limited to PTSD), and the Veteran is not found to be entitled to an increased rating for PTSD or sufficient compensable rating for other service-connected disability so as to the meet the schedular threshold criteria for a TDIU, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

